Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 & 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (U.S. Patent No. 9,014,911).
Regarding claim 1, Ricci teaches an intelligent lighting system, comprising: a plurality of lighting equipments (Col. 40, ll. 48-53; See "In accordance with yet another exemplary embodiment, the dimmer/disable module 3890 can communicate with one or more other devices, such as billboard lighting 3808, street lights 3812, stop lights 3816, and road sign illumination 3820, and indicate driver preferences for the operation of one or more of these devices.") disposed along a road, wherein each of the plurality of lighting equipments is provided with a sensing unit, which is configured to collect road condition information data within a detection range of the sensing unit; and a communication system, in communication connection with the sensing units, and configured to provide the collected road condition information data to a vehicle. (Col. 40, ll. 6-33; See "In accordance with yet another exemplary embodiment, the data collection devices 3810 can be used to assist with updating maps. For example, as the vehicle 3804 travels around a specific geographic area, the data collection devices 3810 and/or sensors 820 can collect information that can assist with providing additional detail to entities that maintain maps. This information can include, but is not limited to, road position, lane number, lane size, or in general any information relating to the road on which the vehicle 3804 is traveling, and can further be supplemented 
Regarding claim 2, Ricci teaches wherein detection ranges of the plurality of lighting equipments partially overlap with each other; and/or communication coverage ranges of the plurality of lighting equipments partially overlap with each other. (Col. 33, ll. 27-42; See "In operation, one or more of the sensors 3410 and communication module 3420 query a sensible area around the vehicle 3400 to determine the presence of one or more objects. This sensing can be based on one or more of pinging, optical detection, infrared detection, inductive detection, capacitive detection, laser-based detection, acoustic-based detection, presence information, GPS information, or in general any information that can be used to assist the vehicle 3400 in determining what is in a certain geographic proximity to that vehicle. One exemplary benefit of sensing nearby objects is to assist with avoiding collisions. For example, dynamically obtained information can be acquired by the analysis/proximity module 3460, in conjunction with one or more of the sensor inputs, and vehicle trajectory or projected movement information to determine whether or not a collision is potential or eminent." & Col. 39, ll. 18-23; See "In accordance with one exemplary embodiment, data collection device 3810 on vehicle 3804 maintains current GPS information that can be forwarded via network 10 and links 5 (optionally using the ad hoc network described herein) to one or more upcoming objects, such as billboard lighting, streetlights, stoplights, and road sign illumination.)”).
further comprising a preprocessing unit, configured to preprocess the road condition information data. (Col. 40, ll. 23-33; See "Using these techniques, maps could also be supplemented with real-time information that could be very granular based on the types of data and sensor inputs that a vehicle 3804 would be able to detect. As will be appreciated, since these types of features could be installed on a multitude of vehicles, the mapping service could assemble all of the data, average it, and provide very accurate information about particular road conditions, lane shifts, construction projects, detours, lane widths, and in general any information related to road conditions, travel conditions, traffic conditions, or the like.").
Regarding claim 4, Ricci teaches wherein the preprocessing unit comprises processing modules disposed on the plurality of lighting equipments, and the processing modules preprocess road condition data collected by the sensing units within an area. (Col. 40, ll. 23-33; See "Using these techniques, maps could also be supplemented with real-time information that could be very granular based on the types of data and sensor inputs that a vehicle 3804 would be able to detect. As will be appreciated, since these types of features could be installed on a multitude of vehicles, the mapping service could assemble all of the data, average it, and provide very accurate information about particular road conditions, lane shifts, construction projects, detours, lane widths, and in general any information related to road conditions, travel conditions, traffic conditions, or the like.").
Regarding claim 5, Ricci teaches wherein the preprocessing unit is disposed at a cloud end at which a network is connected to the communication system. (Col. 47, ln. 14-36; See "Furthermore, while the exemplary aspects, embodiments, and/or configurations illustrated herein show the various components of the system collocated, certain components of the system can be located remotely, at distant portions of a distributed network, such as a LAN and/or the Internet, or within a dedicated system. Thus, it should be appreciated, that the components of the system can be combined in to one or more devices, such as a Personal Computer (PC), laptop, net book, smart phone, Personal Digital Assistant (PDA), tablet, etc., or collocated on a particular node of a distributed network, such as an analog and/or digital telecommunications network, a packet-switch network, or a circuit-switched network. It will be appreciated 
Regarding claim 6, Ricci teaches wherein a manner of the preprocessing comprises one or more of the following: defining of a collision boundary and/or a collision volume of a vehicle, a pedestrian or another obstacle; determining of a motion state of the vehicle, the pedestrian or the another obstacle; and 3D modeling of the vehicle, the pedestrian or the another obstacle. (Col. 33, ll. 27-42; See "In operation, one or more of the sensors 3410 and communication module 3420 query a sensible area around the vehicle 3400 to determine the presence of one or more objects. This sensing can be based on one or more of pinging, optical detection, infrared detection, inductive detection, capacitive detection, laser-based detection, acoustic-based detection, presence information, GPS information, or in general any information that can be used to assist the vehicle 3400 in determining what is in a certain geographic proximity to that vehicle. One exemplary benefit of sensing nearby objects is to assist with avoiding collisions. For example, dynamically obtained information can be acquired by the analysis/proximity module 3460, in conjunction with one or more of the sensor inputs, and vehicle trajectory or projected movement information to determine whether or not a collision is potential or eminent.").
Regarding claim 7, Ricci teaches wherein the communication system comprises a communication units disposed on the plurality of lighting equipments, and is in communication connection with the vehicle through an external communication network, or is in direct communication connection with the vehicle. (Col. 33, ln. 8-15; See "More specifically, and as illustrated in FIG. 34, a vehicle 3400 is illustrated that includes one or more sensors 3410, communication module 3420, controller/processor 3430, memory 3440, a notification module 3450, an analysis/proximity module 3460, and an action module 3470. In addition, within the vehicle environment are one or more objects 3490, 
Regarding claim 8, Ricci teaches wherein the communication system is further in communication connection with a cloud end through an external network to upload the road condition information data. (Col. 40, ln. 18-23; See "All this information could then optionally be uploaded, during an off-peak time, to a mapping services (not shown) that could use the data to update one or more of maps, traffic information, congestion information, driver information, travel information, detour or construction information, or the like." & Col. 47, ln. 26-36; See "It will be appreciated from the preceding description, and for reasons of computational efficiency, that the components of the system can be arranged at any location within a distributed network of components without affecting the operation of the system. For example, the various components can be located in a switch such as a PBX and media server, gateway, in one or more communications devices, at one or more users' premises, or some combination thereof. Similarly, one or more functional portions of the system could be distributed between a telecommunications device(s) and an associated computing device.").
Regarding claim 20, Ricci teaches wherein a manner of the preprocessing comprises one or more of the following: defining of a collision boundary and/or a collision volume of a vehicle, a pedestrian or another obstacle; determining of a motion state of the vehicle, the pedestrian or the another obstacle; and 3D modeling of the vehicle, the pedestrian or the another obstacle. (Col. 33, ll. 27-42; See "In operation, one or more of the sensors 3410 and communication module 3420 query a sensible area around the vehicle 3400 to determine the presence of one or more objects. This sensing can be based on one or more of pinging, optical detection, infrared detection, inductive detection, capacitive detection, laser-based detection, acoustic-based detection, presence information, GPS information, or in general any information that can be used to assist the vehicle 3400 in determining what is in a certain geographic 
Regarding claim 21, Ricci teaches wherein a manner of the preprocessing comprises one or more of the following: defining of a collision boundary and/or a collision volume of a vehicle, a pedestrian or another obstacle; determining of a motion state of the vehicle, the pedestrian or the another obstacle; and 3D modeling of the vehicle, the pedestrian or the another obstacle. (Col. 33, ll. 27-42; See "In operation, one or more of the sensors 3410 and communication module 3420 query a sensible area around the vehicle 3400 to determine the presence of one or more objects. This sensing can be based on one or more of pinging, optical detection, infrared detection, inductive detection, capacitive detection, laser-based detection, acoustic-based detection, presence information, GPS information, or in general any information that can be used to assist the vehicle 3400 in determining what is in a certain geographic proximity to that vehicle. One exemplary benefit of sensing nearby objects is to assist with avoiding collisions. For example, dynamically obtained information can be acquired by the analysis/proximity module 3460, in conjunction with one or more of the sensor inputs, and vehicle trajectory or projected movement information to determine whether or not a collision is potential or eminent.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor (U.S Publication No. 2017/0337813) teaches a sustained vehicle velocity via virtual private infrastructure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
4/13/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661